Citation Nr: 1113648	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  06-27 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1969 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the RO in Cleveland, Ohio, which continued a noncompensable rating for the Veteran's schizophrenia. 

During the pendency of the appeal, an increased rating of 10 percent was granted in a June 2006 rating decision.  This increase is effective July 9, 2004, the date of the Veteran's claim for an increased rating.  Because the increased evaluation does not represent a grant of the maximum benefits allowable under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9204 (2010), the Veteran's claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In September 2009, the Board remanded this claim for further development.  It now returns for final review and disposition by the Board. 

In a December 2010 supplemental statement of the case (SSOC) notice response form, the Veteran indicated that he had additional information or evidence to submit.  No additional information or evidence was received during the 30-day time period following the December 2010 date of the SSOC.  Accordingly, the Board may proceed with appellate review.

The Veteran also submitted a December 2010 statement and several documents in support of a petition to reopen a previously denied claim of entitlement to service connection for PTSD.  The Board notes that this claim was denied in a June 2005 rating decision in response to which the Veteran submitted a timely notice of disagreement (NOD) in March 2006.  A June 2006 statement of the case (SOC) was subsequently issued.  However, the Veteran did not submit a substantive appeal (VA Form 9) following issuance of the June 2006 SOC addressing the service connection claim.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2010).  Although the Veteran did submit a July 2006 VA Form 9, the Veteran's statement on this form makes clear that this substantive appeal was submitted in response to another June 2006 SOC issued a few days later pertaining to the evaluation of his schizophrenia.  Thus, the Board finds that the Veteran did not perfect his appeal of the service connection claim for PTSD.  Consequently, it is not before the Board.  

As such, the Veteran's December 2010 statement constitutes a petition to reopen his claim for PTSD, which has not yet been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.   On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. 75 Fed. Reg. 39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective and applicability dates). This newly amended regulation must be applied to the Veteran's petition.

Although the Veteran submitted articles and an excerpt from his service personnel records after the December 2010 SSOC was issued, this evidence is not pertinent to the evaluation of his service-connected schizophrenia.  Therefore, there is no need for the AOJ to consider this evidence in the first instance prior to appellate review.  See 38 C.F.R. § 20.1304(c) (2010) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  


FINDING OF FACT

The Veteran's service-connected psychiatric disorder has been manifested by moderate symptoms, including depression, irritability, mild memory impairment, and difficulty sleeping, resulting in an occasional decrease in work efficiency but with general satisfactory functioning. 





CONCLUSION OF LAW

The criteria for a rating of 30 percent, but no higher, for the Veteran's service-connected psychiatric disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.3, and 4.130, Diagnostic Code 9204 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.



I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In order to satisfy the first notice element in an increased rating claim, VA must notify the claimant that he needs to provide or request the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  Further, the claimant must be notified that a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  The Court further held that except when VCAA notice as to how to substantiate an increased-rating claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-07.  

Here, prior to the initial rating decision in this matter, a September 2005 letter informed the Veteran that in order to support his claim for an increased evaluation, the evidence must show that his service-connected schizophrenia had increased in severity.  The letter also provided examples of the various types of evidence the Veteran could submit in support of his claim and of VA's and the Veteran's respective responsibilities for obtaining such evidence.  Although the letter did not provide any further information regarding VA's use of the rating schedule in evaluating service-connected disabilities, the Veteran has not argued and there is no other evidence suggesting that the Veteran's claim has been prejudiced by lack of such notice.  See id.  Accordingly, the Board finds that the duty to notify has been satisfied.  See id.  

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.   Pursuant to the Board's September 2009 remand directive, a notice letter was sent to the Veteran in February 2010 requesting him to identify any medical providers who had treated him for his service-connected psychiatric disorder and to fill out accompanying authorized release forms to enable VA to request records from  providers.  The Veteran did not respond to this form.  Nevertheless, the RO obtained the Veteran's VA treatment records from 2002 to 2010 from the Lima Community Based Outpatient Clinic, the Dayton, Ohio VA Medical Center (VAMC), and the Cincinnati, Ohio VAMC.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The June 2010 VA examination report reflects that the Veteran was in receipt of Social Security Administration (SSA) disability benefits for herniated discs and leg and back pain.  As there is no indication that the Veteran's SSA records would be pertinent to the evaluation of his psychiatric disability, the Board finds there was no need for VA to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1321, 1321 (Fed. Cir. 2010).  Accordingly, the Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  By the same token, the Board concludes that there has been substantial compliance with its September 2009 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The duty to assist also includes, when appropriate, conducting a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, in accordance with the Board's September 2009 remand directive, the RO provided the Veteran with an appropriate VA examination in June 2010.  The Board finds that this VA examination is adequate for rating purposes, as the examiner carefully reviewed the claims file, interviewed and examined the Veteran, and provided a complete rationale for the opinion stated which is grounded in the clinical findings made on examination as well as the Veteran's past medical history.  Moreover, the examination report describes the Veteran's psychiatric disorder and resulting functional effects in sufficient detail, so that the Board's decision on this claim will be a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124)).  There is no indication by way of lay statements or medical records indicating that there has been a material change in the severity of the Veteran's service-connected psychiatric disorder since he was last examined in June 2010.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Likewise, the Board finds that there has been substantial compliance with its September 2009 remand directive.  See Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 105. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II. Increased Rating

The Veteran contends that he is entitled to a rating in excess of 10 percent for his service-connected schizophrenia.  For the reasons that follow, the Board concludes that a rating of 30 percent, but no higher, is warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2010).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected schizophrenia has been evaluated as 10 percent disabling under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9204.  Under the provisions for rating psychiatric disorders, a 10 percent disability rating requires:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent disability rating requires: 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9204.  

The Court has held that the symptoms associated with each rating in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his occupational and social impairment, including, if applicable those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan, 16 Vet. App. at 443.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Id.  In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2010).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.

While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned is probative evidence of the degree of disability, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2010); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126.

The Board now turns to a discussion of the relevant evidence of record.  In a December 2003 VA treatment record, the Veteran stated that he continued to abuse drugs and alcohol and drank every night until he passed out.  On examination, he was well dressed and appropriately groomed.  He exhibited some difficulty with long term memory but had no noticeable difficulties with short term memory.  It was noted that he was not able to concentrate or attend to the issues posed, requiring frequent and continuous redirection.  His affect was anxious.  He was agitated and needed to be calmed down regularly.  His thought process was characterized by flight of ideas, parenthetical remarks and over inclusion of unnecessary facts or information.  His speech was pressured.  His judgment was considered poor to fair and his insight was found to be limited.  He was diagnosed with polysubstance dependence with a rule-out diagnosis of PTSD.  He was also found to have a personality disorder.  

In a February 2004 VA treatment record, it was noted that the Veteran had a chronic history of alcohol and drug abuse since 1971 with five previous admissions for inpatient rehabilitation between 1971 and 2002 or 2003.  He also reported ongoing alcohol abuse, with intoxication once or twice a week for several years.  His last use of cocaine was two weeks to a month earlier.  On examination, the Veteran exhibited anxiousness, pressured and loud speech with rambling patterns, affective and mood lability with "swinging moods," "irrational" thinking, disorganized thought processes, hypomanic features, impulsive and hyperactive behavior, anger outbursts, paranoid ideation, self-dramatization, and vague visual illusions.  The Board notes that some of these symptoms, such as "swinging moods" and "irrational" thinking were put in quotation marks, suggesting that they were based in part on the Veteran's reported history rather than solely on clinical observation.  The Veteran was diagnosed with schizoaffective disorder, bipolar type, alcohol dependence, and a personality disorder.  He was assigned a GAF score of 55, indicating that his symptoms and/or functional impairment were moderate in nature.  See DSM-IV. 

A June 2004 VA treatment record reflects that the Veteran was unemployed and lived with his girlfriend in a trailer house.  He was appropriately dressed with good hygiene, and cooperative.  His affect was excitable but nonlabile and speech was faster in rate with pressure.  His thought process showed tangentiality.  He denied hallucinations.  The Veteran was diagnosed with PTSD, bipolar disorder, and polysubstance abuse in remission.  

A February 2005 VA examination report reflects that the Veteran's occupational history included working as a general laborer for the same company from 1971 through 1984.  Between 1984 and 1989 the Veteran had periods of work alternating with periods of incarceration, and thereafter was incarcerated from 1989 to 1997.  In 2003, the Veteran worked for a plumbing company.  His employment ended after a worker's compensation lawsuit arose over a back injury he had at the time.  From July 2003 to January 2004 the Veteran worked for a different company until his employment was terminated.  According to the Veteran, the company found him "undesirable," but he did not specify the cause of his termination.  The Veteran stated he was looking for work and felt fit and able to work.  With regard to his social functioning, the Veteran stated that he was in a close relationship with his girlfriend with whom he lived, and that he saw his family and visited his mother weekly.  In terms of his current symptoms, the Veteran reported mood swings, irritability, and a depressed mood.  The examiner noted that these symptoms appeared to be mild in severity and to occur a few times a month.  The examiner found that the Veteran's psychiatric symptoms did not appear to significantly impact his capacity for adjustment when sober.  

On examination, the Veteran was dressed neatly with good grooming and hygiene.  He was alert and fully oriented with average memory and concentration.  He did not appear to have any significant memory impairment.  His speech was fluent with normal rate and well articulated.  No psychotic symptoms or delusions were at any time evidenced.  Indeed, the examiner found that the Veteran's entire presentation was inconsistent with the presence of a psychiatric disorder.  No thought disorders were noted.  His mood was generally euthymic with appropriate affect.  He did not report sleep impairment or panic attacks.  The examiner diagnosed the Veteran with polysubstance dependence, alcohol dependence, a mood disorder, and a personality disorder, and assigned a GAF score of 65, reflecting that the Veteran had some mild symptoms and/or mild functional impairment but was "generally functioning pretty well."  See DSM-IV.  The examiner noted that the Veteran's primary problems historically revolved around his severe alcohol and polysubstance dependency.  The examiner further stated that a review of the Veteran's history since separation from active service did not support a significant history of schizophrenia. 

In a September 2006 VA treatment record, the Veteran reported that he was using alcohol, cocaine, and marijuana.  He stated that he lived with his girlfriend and had worked as a truck driver until he lost his license due to seizures.  He indicated that he used cocaine, and that he also smoked crack.  He reported using cocaine twice weekly. He had last used it a couple of days earlier.  On examination, the Veteran was alert and oriented, dressed appropriately and well groomed although disheveled.  He was calm and cooperative.  He exhibited increased psychomotor activity.  His attention and concentration were good.  His memory was "forgetful."  His mood was depressed and he had a constricted affect.   He denied homicidal or suicidal ideation.  His thought process was normal although his thought content exhibited paranoid delusions.  The Veteran's speech was goal directed and normal in tone, volume, and rate.  His judgment and impulse control were good.  He was diagnosed with polysubstance abuse and schizophrenia.  He was assigned a GAF score of 45, indicating that he had serious symptoms and/or functional impairment.  See DSM-IV.  

A July 2009 VA treatment record reflects that the Veteran reported being stable and not using any substances for nearly one year.  He was able to sleep well and did not have wide mood swings since discontinuing the use of drugs and staying on prescribed medication.  No abnormalities were found on mental status examination.  The Veteran was able to attend to activities of daily living and personal hygiene.  He was diagnosed with PTSD and bipolar disorder, as well as polysubstance dependence in remission.  He was assigned a GAF score of 55, indicating that he had moderate symptoms and/or moderate functional impairment.  See DSM-IV.  

A November 2009 VA treatment record reflects that the Veteran had been married three times, including twice to the same woman.  He had three children but had not been in contact with them since 1992.  The Veteran reported feeling depressed and having decreased energy.  He also reported difficulty concentrating and remembering things, as well as difficulty sleeping.  He experienced anhedonia and his mood fluctuated between being depressed and irritable.  He stated that the fluctuations of mood had been very marked during the period when he was using drugs, and that at that time he experienced racing thoughts and was distracted easily.  It was noted that all of these symptoms occurred in the context of drug abuse and that none had been present when the Veteran was sober except for racing thoughts when worrying about bills, health, daily life problems.  The treating psychiatrist suggested that she did not believe that the Veteran's rapid speech pattern evidenced psychological impairment.  The Veteran also reported experiencing nightmares, flashbacks, and hyperarousal related to trauma he experienced in the military as well as trauma as a child.  He denied ever having any psychotic symptoms.  On mental status examination, the Veteran was well groomed and cooperative.  His mood was anxious and depressed.  His thought process was logical and linear.  His thought content was without delusions or hallucinations.  He denied suicidal or homicidal ideation.  He had some impairment in recent memory.  His cognition was intact.  His concentration was good.  His judgment and insight were good.  He was diagnosed with cocaine and opiate dependence in full remission, PTSD, and a history of bipolar disorder and schizophrenia.  The Veteran was assigned a GAF score of 50, indicating that the Veteran had serious symptoms and/or functional impairment which bordered on being moderate.  See DSM-IV.  The treating psychiatrist noted that the Veteran was mainly depressed and that his mania was associated with abuse of cocaine and opiates.  

A June 2010 VA treatment record reflects that the Veteran reported hyperarousal and fear that he was not safe in his own home.  He stated that there had been some recent burglaries in the neighborhood.  He also related that he had been watching war movies based on a therapist's recommendation in order to treat his PTSD and had been experiencing worsening symptoms.  The Veteran stated that he avoided going out because he felt uncomfortable, and that his flashbacks and nightmares were getting worse.  He also reported that at times he had thought of shooting himself but did not feel like taking his own life any more.  He denied experiencing mania, psychosis, or depression.  He also reported "misusing" the drug Vicodin.  On examination, the Veteran was well-groomed and cooperative.  His affect was euthymic and exhibited a full range.  His thoughts were normal.  He exhibited some impairment in recent memory.  His judgment and insight were fair to poor.  The Veteran was diagnosed with worsening PTSD due to unsupervised exposure therapy, and opiate dependence in relapse due to reported misuse of Vicodin.  He was assigned a GAF score of 45, indicating that the Veteran had serious symptoms and/or serious functional impairment.  See DSM-IV.  

The June 2010 VA examination report reflects that the Veteran last worked as a truck driver for about six months.  The Veteran stated that this job was terminated subsequent to interpersonal difficulties, and that he had been under "too much stress."  The Board notes that this history is somewhat at odds with the Veteran's statements in the September 2006 VA treatment record, which reflect that the Veteran's employment was terminated after he lost his license due to suffering from seizures, which caused him to be in an accident.  In terms of his relationships, the Veteran stated that he had been married to his present wife since 2007 and that his relationship with her was "ok."  The Veteran related that he had not talked with his children since 1997 and was estranged from them.  He denied spending time with any friends.  The Veteran's daily activities included watching television, doing yard work, cooking, cleaning, and spending time with his dogs.  He stated that two or three nights a week he was able to get six to seven hours of sleep and on other nights he was only able to sleep for three or four hours. 

On mental status examination, the Veteran had good grooming and hygiene.  His thought process was circumstantial and tangential at times but there was no evidence of flight of ideas.  He denied hallucinations, delusions, or psychotic symptoms.  His immediate recall was good but his short term memory was somewhat impaired.  His social judgment appeared to be fair based on psychological testing.  His concentration was mildly impaired.  The Veteran reported feeling sad some of the time and crying more than he used to.  He stated that he lost most of his interest in other people and activities, and got very little pleasure from the things he used to enjoy.  He reported thoughts of taking his own life but stated he would not carry them out.  There was no evidence of panic attacks and the Veteran did not report compulsive behavior.  He did not appear to have problems controlling his impulses.  The examiner diagnosed the Veteran with depressive disorder, mild PTSD, and alcohol and polysubstance dependence in sustained remission.  The examiner also provided a rule-out diagnosis of personality disorder with antisocial traits.  The examiner assigned a GAF score of 60, stating that this score was at the upper range of moderate symptoms or moderate functional impairment.  The examiner observed that the great majority of the Veteran's "problems" were closely r elated to drug and alcohol dependency.  The examiner found that the Veteran's PTSD and mental disorders resulted in an occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks, though the Veteran was generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  It was also noted that the Veteran's irritability likely affected his interpersonal relationships. 

A July 2010 VA treatment record reflects that the Veteran was doing well since he restarted medication.  He no longer had suicidal thoughts or felt on edge.  He also no longer felt "paranoid" that someone would come into his house, which the Veteran stated had been related to news of some burglaries in his neighborhood. The Veteran denied mania, psychosis, and depression.  A mental status examination was normal.  The Veteran was diagnosed with cocaine, opiate, and alcohol dependence, PTSD, and a mild cognitive disorder.  He was assigned a GAF score of 45 indicating that the Veteran had serious symptoms and/or serious functional impairment.  See id.    

In carefully reviewing the evidence of record, the Board finds that the Veteran's service-connected psychiatric disorder most closely approximates the criteria for a 30 percent rating, giving the Veteran the benefit of the doubt.  In this regard, the evidence shows that the Veteran suffers from depression, sleep impairment, irritability, mild memory loss, and some difficulty concentrating.  The February 2005 VA examination report reflects that the Veteran's symptoms were mild in severity and occurred a few times a month.  They did not appear to significantly impact his capacity for adjustment when sober.  This examination report supports the assignment of no higher than a 10 percent rating for symptoms of mild severity.  See 38 C.F.R. § 4.130, DC 9204.  The June 2010 VA examination report reflects that the Veteran's symptoms and functional impairment were in the "upper range of moderate," which means that they bordered on being mild.  See DSM-IV.  The examiner also observed that the great majority of the Veteran's "problems" were closely related to drug and alcohol dependency.  In this regard, the Board notes that service connection cannot be granted for a disability which is the result of a veteran's abuse of alcohol or drugs.  See 38 C.F.R. § 3.301 (2010).  It follows as a corollary that an evaluation of the Veteran's service-connected psychiatric disorder cannot be based on symptoms and occupational and social impairment that are attributable to substance abuse.  See id.  However, the examiner's assessment of the Veteran's functional impairment corresponds with a 30 percent rating, as he found that the Veteran's symptoms result in a decrease in work efficiency or intermittent periods of inability to perform occupational tasks, though the Veteran was generally able to function satisfactorily, with routine behavior, self-care, and conversation normal.  See id.  Giving the Veteran the benefit of the doubt, the Board finds that the Veteran's psychiatric symptoms and resulting functional impairment, when considered apart from symptoms associated with the Veteran's drug and alcohol use, warrant a 30 percent evaluation under the rating criteria for the entire period on appeal.  See 38 C.F.R. §§ 3.102; 4.3; 4.130, DC 9204.  

Although most of the Veteran's VA treatment records are negative for diagnoses of schizophrenia, and the February 2005 VA examination report reflects that the Veteran's symptoms are not consistent with schizophrenia, the Board has based its evaluation on those symptoms and functional impairment associated with an acquired psychiatric disorder.  See 38 C.F.R. §§ 3.102, 4.3; Mittleider v. West, 11 Vet. App. 181 (1998).

The Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent.  There is no evidence showing that the Veteran has occupational and social impairment with reduced reliability and productivity, as required for a 50 percent rating.  See 38 C.F.R. § 4.130, DC 9204.  The Veteran discontinued working secondary to his physical problems, including back pain and a seizure disorder.  He is currently receiving SSA disability benefits based on his physical disabilities.  Although the Veteran stated at the June 2010 VA examination that his last job as a truck driver was terminated due to interpersonal difficulties, this statement is not consistent with other statements the Veteran made reflecting that he was not able to work as a truck driver because he lost his driver's license due to having seizures, which had caused him to be in an accident.  Thus, the Board does not find it credible that the Veteran lost his job due to interpersonal difficulties.  See Caluza, 7 Vet. App. at 511.  There is no other evidence of record showing that the Veteran has experienced occupational impairment with reduced reliability and productivity due to his service-connected psychological disorder.  In the past, the Veteran's employment has been interrupted by legal rather than psychological problems.  Accordingly, the Board finds that the Veteran does not have occupational impairment as a result of his service-connected psychiatric disorder warranting the assignment of a rating in excess of 30 percent.  See 38 C.F.R. § 4.130, DC 9204

With respect to social impairment, throughout this appeal the Veteran has lived with his female partner, whom he married in 2007.  He also regularly visits his mother.  The Veteran's activities of daily living, including doing yard work, cooking, cleaning, spending time with his pets, and watching television with his wife, do not indicate impairment.  Although the Veteran stated that he is estranged from his children and does not have friends, there is no indication that such is a result of psychological impairment as opposed to external circumstances or lifestyle choices.  The June 2010 VA examination report reflects that the Veteran's irritability likely affected his interpersonal relationships.  However, such a finding does not equate to social impairment in a clinical sense and by itself does not warrant a higher rating.  Based on the foregoing, the Board finds that the Veteran does not have significant social impairment as a result of his service-connected psychological disorder.  The Board also notes that an evaluation may not be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b).

Finally, the Board finds that other symptomatology reported by the Veteran or found on examination does not warrant the assignment of a rating in excess of 30 percent.  The Veteran's impairments of thought process and content, including delusional and paranoid thinking, flight of ideas, tangential and circumstantial thought, difficulty concentrating, and pressured speech, have mostly been associated with his drug and alcohol use.  See February 2004 VA treatment record; February 2005 VA examination report; September 2006 VA treatment record; November 2009 VA treatment record; February 2010 VA examination report.  Similarly, the Veteran's anxiousness, mood swings, and anger outbursts have largely been attributed to substance abuse.  The evidence shows that these symptoms are much less severe when the Veteran abstains from substance abuse.  Indeed, in the June 2010 VA examination report, the examiner observed that the great majority of the Veteran's "problems" were closely related to drug and alcohol dependency.  Symptomatology and functional impairment associated with drug or alcohol abuse cannot be the basis for a higher evaluation.  See 38 C.F.R. § 3.301.  The November 2009 VA treatment record also reflects that the Veteran's rapid speech pattern may not represent psychological impairment.  Thus, a higher rating is not warranted based on these symptoms.  See id.

In some of the treatment records, the Veteran's judgment and insight were found to be fair to poor and the Veteran expressed thoughts of wanting to take his own life but with no intent to carry them out.  While the Board recognizes such symptoms, there is no evidence showing that they result in occupational and social impairment with reduced reliability or deficiencies in most areas to warrant an evaluation of 50 percent or above.  See 38 C.F.R. § 4.130, DC 9204.  Moreover, the VA examination reports and most of the VA treatment records from 2004 to 2010 indicate that the Veteran's judgment was fair or normal.  Further, the fact that the Veteran has expressed occasional passing thoughts of suicide does not establish that the Veteran experiences suicidal ideation resulting in deficiencies in most areas such as to warrant a 70 percent rating.  See id.  In most of the VA treatment records and in the VA examination reports, the Veteran has denied suicidal or homicidal ideation.  Thus, these symptoms do not warrant a higher rating.

The Board acknowledges that the Veteran may have disturbances in motivation and mood, as well as some difficulty in establishing and maintaining effective work and social relationships, which are symptoms associated with a 50 percent rating.  See id.  However, there is no evidence showing that the Veteran has reduced reliability and productivity as a result of such symptoms, which is required for the assignment of a 50 percent rating.  See id.  As discussed above, the Board finds that the Veteran's symptoms cause only an occasional decrease in work efficiency.  By the same token, the fact that the Veteran has reported flashbacks, nightmares, and hypervigilance, all symptoms attributed to PTSD by the Veteran's treating providers, does not warrant the assignment of a higher rating absent evidence that these symptoms result in reduced reliability and productivity and are the equivalent in severity to symptoms associated with a 50 percent rating.  See id.  The Board also notes service connection has not been established for PTSD.  

Finally, the fact that the Veteran may have one or more symptoms associated with a 50 percent rating or higher, such as disturbances in motivation or mood, does not warrant the automatic assignment of that rating when the Veteran's overall level of disability, as shown by the treatment records and examination reports over the course of this appeal, more closely approximates the assignment of a 30 percent rating, for the reasons discussed above.  See 38 C.F.R. § 4.126(a).  

In sum, the Board finds the Veteran's symptoms attributable solely to his acquired service-connected psychological disorder (as opposed to his history of substance abuse) do not result in occupational and social impairment warranting a rating in excess of 30 percent and generally are not equivalent in severity to the symptoms associated with a higher rating.  See 38 C.F.R. § 4.130, DC 9204.  

The Veteran's GAF scores throughout this appeal are also generally consistent with the assignment of a 30 percent evaluation, as they indicate a level of disability that is moderate to mild in nature.  In this regard, the February 2005 VA examination report reflects a GAF score of 65, which is assigned for symptoms or functional impairment which is mild in nature.  See DSM-IV.  In the June 2010 VA examination report, the Veteran was assigned a GAF score of 60, reflecting a level of disability that was moderate in nature and bordered on being mild.  See id.  VA treatment records dated in February 2004 and July 2009 assigned GAF scores of 55, indicating that the Veteran's symptoms were moderate in nature.  See id.  The GAF scores assigned in the VA examination reports in particular are highly probative as they are based on both a thorough examination of the Veteran and a careful review of his past medical history, and are consistent with the findings made on examination.  These GAF scores support the assignment of a 30 percent rating. 

The Board finds that the lower GAF scores indicating a more serious level of disability do not constitute probative evidence in support of a higher rating.  They were either assigned during times when the Veteran admitted to alcohol and cocaine use and demonstrated increased symptomatology associated with such use, as in the September 2006 VA treatment record, or are not supported by an adequate explanation, as in the July 2010 VA treatment record reflecting a normal mental status examination.  Moreover, notwithstanding an examiner or treating provider's assessment of the Veteran's disability as reflected in the assignment of a GAF score, it is for the Board to consider and reconcile all of the evidence of record, and to make the legal determination as to whether the evidence supports the assignment of a higher rating for any period of time on appeal.  See 38 C.F.R. §§ 4.2, 4.126 (2010).  In this case, the Veteran's symptoms and functional impairment most closely approximate a 30 percent evaluation.  See 38 C.F.R. § 4.130, DC 9204.

There is no evidence showing that the Veteran is entitled to a rating in excess of 30 percent at any point since his claim for an increased evaluation.  For the reasons discussed above, although the Veteran exhibited increased symptomatology during certain periods during the pendency of this appeal, especially prior to 2009, such symptoms were a result of substance abuse and thus do not warrant a higher rating.  Thus, staged ratings are not appropriate for the relevant time frame.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

The Board finds that the Veteran's claim does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  In this regard, the Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Here, the Veteran has never stated and there is no evidence otherwise suggesting that the Veteran's service-connected psychiatric disorder renders him totally unemployable.  Rather, the evidence shows that the Veteran has discontinued working due to several physical disabilities.  Thus, consideration of entitlement to TDIU is not warranted.  See id.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2010); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected psychiatric disorder is contemplated by the rating criteria.  See id.  As shown in the above discussion, the Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, the Board finds that there is no evidence indicating that the Veteran's psychiatric disorder presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, and indeed such factors have not been shown by the evidence of record.  See Thun, 22 Vet. App. at 115.  Therefore referral for extraschedular consideration is not warranted.  See id.

Accordingly, the Board finds that the evidence is at least in equipoise with respect to whether the criteria are met for a 30 percent rating.  Consequently, the benefit-of-the-doubt rule applies, and entitlement to a 30 percent rating, but no higher, for the Veteran's schizophrenia is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.  The preponderance of the evidence is against the assignment of a rating in excess of 30 percent.  See id.


ORDER

Entitlement to a rating in excess of 30 percent, but no higher, for schizophrenia is granted, subject to the laws and regulations governing payment of monetary benefits. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


